The opinion of the court was delivered by
Johnston, C. J.:
The state has appealed from an order requiring the county attorney to turn over to counsel for the defendant for inspection or an opportunity to obtain copies of all letters written by defendant to her husband and also to one John Botts, which are in the possession of the county attorney and which he intends to use in evidence on the trial of defendant, who is charged with the murder of her husband.
The defendant contends that the order is warranted by R. S. 60-2850, a provision of the civil code authorizing an inspection or permission to take copies of books, papers or documents that are in the possession of an adverse party, and that if such adverse party fails to comply with an order of the court in this respect the court may exclude the book, paper or document from being given in evi*743dence. The theory of the defendant is that this section of civil procedure is made applicable in criminal cases by the provision of the criminal code which provides:
“The provisions of law in civil cases relative to compelling the attendance and testimony of witnesses, their examination, the administration of oaths and affirmations, and proceedings as for contempt, to enforce the remedies and protect the rights of parties, shall extend to criminal cases so far as they are in their nature applicable thereto, subject to the provisions contained in any statute.” (R. S. 62-1413.)
Unless the quoted provision is broad enough to adopt and make the rule of procedure civil as to the inspection of papers and documents a part of the criminal code, or applicable to it, the demand of the defendant was not an enforceable one. The legislature may of course enact legislation by reference, and has sufficient authority to make a provision of the civil code applicable in criminal cases. While separate codes are provided for civil and criminal cases, the legislature has provided that in a number of instances the provisions of the civil code are borrowed and made applicable to criminal cases, of which the granting of continuances and also the procedure in obtaining new trial are illustrations. (R. S. 62-1413; The State v. Wellman, 102 Kan. 503, 170 Pac. 1052.)
Counsel for the state insist that the adoption section, R. S. 62-1413, is so restricted in its terms as to exclude the right to inspection as given in R. S. 60-2850. The adoption section specifically provides that the provision in civil procedure shall apply to compelling the attendance and testimony of witnesses, their examination, including the administration of oaths and affirmations and to proceedings as for contempt, to enforce the remedies and protect the rights of parties so far as they are applicable to criminal proceedings. Does this enumeration of subjects and occasions for the application of the rule of civil procedure include the obtaining of an inspection and copies of books, papers and documents? The court is of opinion that the adoption section does not cover or include the provision of the civil code relating to inspection. It is a general rule that the specification of certain procedural steps carries the implication that all others are excluded. The legislature has said that the civil provisions relating to the attedance, examination and testimony of witnesses are applicable in criminal cases, and this raises the presumption that no other kinds of evidence such as books, papers and documents, or steps for the inspection or production of the same, were *744within the intention of the legislature. The proceedings for contempt mentioned in the adoption section do not cover the matter of inspection. The view of the court is that the clause, “to enforce the remedies and protect the rights of parties,” has reference to the antecedent phrase relating to proceedings for contempt. Transposing it the legislature has in effect said that the rule of civil procedure shall be extended and applied to contempt proceedings brought to enforce the remedies and protect the rights of parties in criminal cases. The enumerated instances in the adoption statute, it is held, excludes all unspecified instances, and since there is no right for an inspection of the letters in question except by virtue of express authorization by the legislature, and since none has been granted in the criminal code, either directly or by reference to the civil code, there was no power in the court to make the order requiring* the county attorney to turn over the letters for inspection, and the order is therefore reversed.